Fourth Court of Appeals
                             San Antonio, Texas
                                   JUDGMENT
                      Nos. 04-15-00177-CR & 04-15-00178-CR

                      Daniel MARTINEZ a/k/a Daniel Ramirez,
                                   Appellant

                                         v.
                                        The
                                The STATE of Texas,
                                      Appellee

             From the 290th Judicial District Court, Bexar County, Texas
                   Trial Court Nos. 2014CR2985 & 2014CR2986
                     Honorable Melisa Skinner, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, these appeals are DISMISSED.

   SIGNED May 13, 2015.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice